Citation Nr: 1427940	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  08-26 343A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for psychiatric disability, other than posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Wounded Warrior Project


WITNESSES AT HEARING ON APPEAL

Appellant and S.P.


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to September 1977, from March 1986 to August 1986, from January 1991 to April 1991, from April 2002 to June 2003, and from February 2004 to June 2004.

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2007 rating decision by the Department of Veterans Affairs (VA) Atlanta Regional Office (RO) in Decatur, Georgia.  Jurisdiction over the case was subsequently transferred to the RO in St. Petersburg, Florida.

In March 2011, the RO issued an administrative decision which determined that the character of the Veteran's discharge for the period of service from February 2004 to June 2004, was a bar to all VA compensation benefits relating to that period of service.  

When this case was before the Board in March 2013, it was decided in part and remanded in part.  


REMAND

In the prior remand the Board directed that the Veteran be afforded a VA examination to determine the nature and etiology of all acquired psychiatric disorders (other than the already service-connected PTSD) present during the period of the claim.  In response to the remand, the Veteran was afforded a VA examination in October 2013.  The examiner diagnosed alcohol dependence, substance-induced mood disorder, and a personality disorder.  The examiner opined that it is less likely than not that the alcohol dependence and substance-induced mood disorder were related to the Veteran's active service or were caused or worsened by his service-connected PTSD.  However, the examiner did not adequately support the opinion that the disorders were not caused or worsened by the Veteran's PTSD.  Therefore, the Board has determined that the Veteran should be afforded another VA psychiatric examination.

While the Veteran was afforded a VA examination in October 2013 addressing his hypertension and the examiner provided a November 2013 addendum, the examiner did not provide an opinion addressing whether hypertension was aggravated by any of the Veteran's service-connected disabilities, as was required by the Board's March 2013 remand instructions.  Hence, an additional addendum is required, to fulfill the Board's remand instructions.  

The Board will defer its decision on the TDIU claim until the service connection issues are resolved.  While this case in remand status, the Agency of Original Jurisdiction (AOJ) should determine whether further development of the TDIU issue is in order.

Accordingly, the case is REMANDED to the AOJ for the following actions:

1.  The AOJ should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.

2.  Then, it should afford the Veteran a VA examination by a psychologist or psychiatrist other than the one who conducted the VA examination for compensation purposes in October 2013, to determine the etiology of all acquired psychiatric disorders, other than PTSD, that have been present during the period of the claim.

Any indicated tests and studies should be performed.  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files must be made available to and be reviewed by the examiner in conjunction with the examination. 

With respect to each acquired psychiatric disorder (other than PTSD) present during the period of the claim, the examiner should state an opinion as to whether it is at least as likely as not (50 percent or better probability) that (a) the disorder is etiologically related to the Veteran's military service (October 1974 to September 1977, from March 1986 to August 1986, January 1991 to April 1991, April 2002 to June 2003); and, if not, (b) that the disorder was caused or permanently worsened by any of the Veteran's service-connected disabilities - including PTSD, right shoulder capsulitis with tendonitis and subacromial bursitis, right ankle sprain with talofibular ligament damage, or residuals of rib fracture - either separately or in combination 

A complete rationale must be provided for all opinions expressed.  If the examiner is unable to provide any required opinion, he or she should explain why.  If an opinion cannot be provided without resorting to speculation, it must be so stated, and the examiner must provide the reasons why that opinion would require speculation. 

3.  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files should be provided to the VA examiner who conducted the October 2013 hypertension examination, for an addendum addressing whether there is a 50 percent or better probability that any of the Veteran's service-connected disabilities - including PTSD, right shoulder capsulitis with tendonitis and subacromial bursitis, right ankle sprain with talofibular ligament damage, or residuals of rib fracture - either separately or in combination, either caused or permanently worsened his hypertension.  

The examiner must provide the supporting rational for all opinions expressed.  If the examiner is unable to provide any required opinion, he should explain why the opinion cannot be provided.  If an opinion cannot be provided without resorting to speculation, it must be so stated, and the examiner must provide the reasons why that opinion would require speculation. 

If the October 2013 hypertension examiner is not available, the claims files and any pertinent evidence in Virtual VA that is not contained in the claims files should be provided to and reviewed by another physician with sufficient expertise who should be requested to provide the required opinions with supporting rationale.

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinions.

4.  The AOJ should also undertake any other development it determines to be warranted.

5.  Then, the AOJ should readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



